PER CURIAM.
The question presented is whether the trial court properly granted a directed verdict in a proceeding to set aside homestead. Recalling that the standard to be applied “[i]n considering the propriety of a directed verdict for a defendant [is that] the trial court is required to evaluate the testimony in the light most favorable to the plaintiff and every reasonable intendment deducible from the evidence must be indulged in the plaintiffs favor,” McDaniel v. Great Atlantic & Pacific Tea Co., 327 So.2d 893, 895 (Fla. 3d DCA 1976), we find that the directed verdict cannot be sustained. Accordingly, the order on appeal is reversed and the cause is remanded for a new trial consistent with the principles set forth in Holden v. Estate of Gardner, 420 So.2d 1082 (Fla.1982).
REVERSED AND REMANDED.
GLICKSTEIN, HURLEY and WALDEN, JJ., concur.